ORDER

PER CURIAM.
Mary and Dale Haas (“Employee” and “Husband” respectively) appeal the trial court’s grant of summary judgment in favor of Exxon Corporation (“Employer”) in Employer’s action for declaratory judgment against Employee and Husband for repayment of workers’ compensation benefits that Employee received. Employee and Husband claim that the trial court erred in granting Employer’s motion for summary judgment and entering judgment ordering such repayment. We affirm.
We have reviewed the parties’ briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).
We affirm the judgment.